i          i      i                                                                                 i        i        i




                                     MEMORANDUM OPINION

                                               No. 04-10-00308-CV

                                            IN RE KEVIN KELLY

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialynn Barnard, Justice

Delivered and filed: April 28, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 19, 2010, relator filed a motion for emergency temporary relief and a petition for

writ of mandamus. This court has determined that relator is not entitled to the relief sought.

Therefore, both the motion and the petition are DENIED. TEX . R. APP . P. 52.8(a).

           Relator shall pay all costs incurred in this proceeding.



                                                                 PER CURIAM




          … This proceeding arises out of Cause No. 2009-CI-14464, styled Kevin Kelly v. Dr. Carolyn Walker and
           1

Leon Springs Dental Center, pending in the 37th Judicial District Court, Bexar County, Texas. Although the Honorable
David A. Berchelmann is the presiding judge of the 37th Judicial District Court, the Honorable Sol Casseb, III, presiding
judge of the 288th Judicial District Court, signed the order at issue.